DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant's election with traverse of Group I in the reply filed on 03/15/2021 is acknowledged.  The traversal is on the ground(s) that unelected claims could be examined along with the elected claims without posing a serious burden.  This is not found persuasive because the invention of Group II requires the use of a signal adapter to modify the data stream to a predetermined data pattern in response to a sorting command and forwarding the data to serially connected receiver devices.  This is different from the invention of Group I.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-7, 9 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/15/2021.
The information disclosure statement (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the apparatus for address allocation for a receiver device…comprising a detection unit…address setting unit and an address allocation control unit, signal adapter unit must be shown or the feature(s) canceled from the claim(s) 1 and 8 respectively.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4 and 11 are objected to because of the following informalities:  
Claim 1 ln10, “the first occurrence” lacks antecedent basis.
Claim 4 ln2, “the derived data value” lacks antecedent basis.
Claim 11 ln1, “the plurality of receiver devices” lack antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “An apparatus for address allocation for a receiver device of a communication system comprising a plurality of receiver devices.”  It is not clear if applicant is trying to claim an apparatus or a communication system comprises a plurality of receiver devices. For the purpose of examination, examiner assumes the communication system comprises a plurality of receiver devices.
Claim 1 recites “a detection unit for detecting a received digital data stream…at the receiver device.”  It is not clear how the detection unit would detect a stream that is received by the receiver device.  This digital data stream is being receive by the receiver device so how does the detector detect it?
Claim 10 recites “a communication system.”  It is not clear is applicant is referencing the limitation of claim 8 or trying to establish a new limitation.
Claim 10 recites “an apparatus.” It is not clear is applicant is referencing the limitation of claim 8 or trying to establish a new limitation.
Claim 12 recites “an apparatus.” It is not clear is applicant is referencing the limitation of claim 1 or trying to establish a new limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Brug (WO 2016/015998 A1).
Regarding Claim 1, Van Der Brug teaches an apparatus (Fig. 4: 8) for address allocation for a receiver device (Fig. 4: 10i) of a communication system (Fig. 4) comprising a plurality of receiver devices (Fig. 4: 101-n) which are connected serially (Fig. 4: 101-n are interconnected serially) with each other, the apparatus comprising: a detection unit (Fig. 5: 20) for detecting a received digital data stream (p.13 ln14 “DMX frames 26”); and an address setting unit (Fig. 5: 18), responsive to the detection of the predetermined data pattern (p.13 ln16 “detects two DMX frames 26 in series”). 
Van Der Brug does not explicitly teach in Fig. 5 an address sorting command with a predetermined data pattern at the receiver device; setting an address of the receiver device to a predetermined first data value if the predetermined data pattern has been detected in a first data slot of the digital data stream, or for setting the address of the receiver device to a third data value derived from a second data value in a data slot preceding the first occurrence of the predetermined data pattern if the predetermined data pattern has not been detected in the first data slot of the digital data stream.  However, Van Der Brug teaches in (p.13 ln14) “arbitrator is configured to parse and interpret the DMX frames 26…it detects two DMX frames 26 in series of which the DMX address slots 25 of the lighting devices 10 in its universe output are identical (and hence the later of the two frames will not affect the light pattern of any of the connected lamps 10 with respect to the previous frame)”); (p.13 ln22-25) “a controller 8 is nearly always generating redundant information because the defined way to control a lighting device 10 to be OFF is to instruct it OFF-OFF-OFF... 44 times per second throughout the duration for which it is intended to be off, and the defined way to control a lighting device 10 to be ON is to instruct it ON-ON- ON... 44 times per second throughout the duration it is to be turned on”; (p.9 ln26-29) “The controller 8 comprises a transmitter 18 configured to transmit the DMX frames and RDM query to the relevant address or addresses of the DMX network 7, and therefore to the respective one or more target lighting devices 10 to which those addresses are assigned (or individual functions or light sources 14 of such devices 10)”; (p.6 ln16-18) “transmitting ones of the lighting control frames over the lighting network according to said sequence; automatically detecting when one of the lighting control frames is redundant with respect to another of the lighting control frames within a predetermined number of frames in said sequence.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Van Der Brug in order to automatically transmit status query and control the operation and spectrum of the lighting device(s) having the address correspond to the time slot (p.7 ln14-25).  Therefore, the subject matter claimed would have been obvious in view of Van Der Brug.

Regarding Claim 2, Van Der Brug teaches the apparatus in claim 1 wherein the address setting unit is adapted to derive the third data value by incrementing the second data value by one ((p.9 ln27-33) teaches “transmit the DMX frames and RDM query to the relevant address…over the lighting network 7 to the base unit 12i-12n of each of the lighting devices 10i-10n respectively”; (p.14 ln25-26) “arbitrator 20 could cause the entire remaining sequences of frames 26 to be shifted back one frame later”).  

Regarding Claim 3, Van Der Brug teaches the apparatus of claim 1, wherein the address setting unit is adapted to set a plurality of addresses (p.9 ln28-30 “controller 8 comprises a transmitter 18 configured to transmit the DMX frames and RDM query to the relevant address or addresses of the DMX network 7, and therefore to the respective one or more target lighting devices 10 to which those addresses are assigned (or individual functions or light sources 14 of such devices 10)”) for different channels (Fig. 4: 8 controlling individual base unit 12n) of the receiver device.

Regarding Claim 4, Van Der Brug teaches the apparatus of claim 1, wherein the apparatus is adapted to overwrite the data slot of the first occurring predetermined data pattern with the derived data value and to forward the digital data stream with the overwritten data slot to a neighboring one of the receiver devices (p.14 ln25-26) “arbitrator 20 could cause the entire remaining sequences of frames 26 to be shifted back one frame later”).

Regarding Claim 8, Van Der Brug teaches an apparatus (Fig. 4: 8) for address allocation for a communication system (Fig. 4), the apparatus comprising an address allocation control unit (Fig. 5: 21) for generating an address sorting command (p.2 ln19-23 “The RDM SET command allows the controller 8 to configure a lighting device 10 at a certain DMX address and receive an acknowledgement back in response. The acknowledgement from the receiver 10 back to the controller 8 is done within the one DMX frame, so the RDM sent from the controller 8 and the reply are all within the time needed for one single DMX frame”) and for forwarding the address sorting command to a signal adapter unit (Fig. 5: 15).

Regarding Claim 10, Van Der Brug teaches a system for address allocation in a communication system, the system comprising a controller (Fig. 4: 2a-c) comprising an apparatus of claim 8.

Regarding Claim 11, Van Der Brug teaches the system of claim 10, wherein the plurality of receiver devices are luminaire devices (Fig. 4: 10n) of a lighting system (Fig. 4: 7).

Regarding Claim 12, Van Der Brug teaches a luminaire device (Fig. 4: 7) comprising an apparatus of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844